ON CONFESSION OF ERROR
PER CURIAM.
Pursuant to Appellees’ confession of error, the trial court’s January 2, 2014, order of dismissal is reversed, and this cause is remanded to the trial court. Appellant’s motion for attorney’s fees, filed October 27, 2014, is provisionally granted. If Appellant is ultimately the prevailing party below, the trial court shall determine and assess reasonable attorney’s fees for this appellate court proceeding. See Fla. R. App. P. 9.400(a)-(b). Appellees’ Motion for Appellate Fees, filed February 27, 2015, is denied.
REVERSED and REMANDED.
PALMER, ORFINGER and EVANDER, JJ., concur.